

Exhibit 10.2





--------------------------------------------------------------------------------

Compensation Program
for Nonemployee Directors

--------------------------------------------------------------------------------





a.
Each director shall be paid an annual retainer of $100,000 for serving as a
member of the Board of Directors and any Board Committee(s), which retainer
shall be payable in quarterly installments at the end of each quarter. Payment
of this retainer may be deferred under the Deferred Compensation Program for
Directors.

b.
The chairman of the Audit and Finance Committee shall be paid an additional
annual retainer of $25,000. The chairman of the Corporate Governance and
Nominating Committee shall be paid an annual retainer of $15,000. The chairman
of the Management Development and Compensation Committee shall be paid an annual
retainer of $20,000. Such retainers shall be payable in quarterly installments.
Payment may be deferred under the Deferred Compensation Program for Directors.

c.
The lead director shall receive an additional annual retainer of $25,000.
Payment may be deferred under the Deferred Compensation Program for Directors.

d.
Deferred stock units with a targeted dollar value of $150,000 shall be credited
annually to the Air Products Stock Account under the Deferred Compensation
Program for Directors for each director who is continuing in office after the
Annual Meeting of Shareholders, effective as of the day of the Annual Meeting.
The number of units to be credited will be determined based on the Fair Market
Value of a share of common stock of the Company as determined under the Program
on the date credited, rounded up to the nearest whole share unit.








--------------------------------------------------------------------------------




e.
Deferred stock units shall be credited to the Air Products Stock Account under
the Deferred Compensation Program for Directors for each newly-elected director
effective as of the date the director first serves on the Board. The targeted
dollar value of such units shall be the amount specified in paragraph (d) above
multiplied by a fraction, the numerator of which shall be the number of full or
partial months remaining until the next Annual Meeting of Shareholders and the
denominator of which shall be twelve. The number of units to be credited will be
determined based on the Fair Market Value of a share of common stock of the
Company as determined under the Program on the date credited, rounded up to the
nearest whole share unit.

f.
Directors shall be reimbursed for out-of-pocket expenses incurred in attending
regular and special meetings of the Board and Board Committees and any other
business function of the Company at the request of the Chairman of the Board.
Expenses will be reimbursed as submitted.*/











*/ 
Directors are reimbursed at the rate of $.535 per mile or the current rate
published by the Internal Revenue Service for use of their personal cars in
connection with Company business. Directors using personal aircraft or private
carrier will be reimbursed for such expenses at a rate equivalent to first-class
airfare of scheduled carriers.



